                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KATHLEEN J. REYNOLDS, an
individual;
                                                            8:18CV566
                     Plaintiff,

      vs.                                                     ORDER

DULTMEIER SALES LIMITED
LIABILITY COMPANY, a Nebraska
corporation;

                     Defendant.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant Dultmeier Sales LLC, and Defendant Dultmeier Sales LLC has not
voluntarily appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until April 16, 2019 to show cause
why this case should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this
order may result in dismissal of this action without further notice.




      Dated this 26th day of March, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
